Powell, J.
A contract of suretyship, guaranty, or accommodation indorsement is not within the legitimate business of an ordinary partnership; hence one partner has not the power to bind the partnership or the other partners by any such contract, without their consent. While the partners not originally bound may, in certain events, ratify the unauthorized acts of the other partner, no facts sufficient to supply the necessary elements of a ratification appear in the pi’esent case.
Judgment reversed.